Citation Nr: 0108523	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-11 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral ankle instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 20, 1981 to 
June 30, 1998.

The current appeal arose from an August 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, granted 
entitlement to service connection for bilateral ankle 
instability with assignment of a noncompensable evaluation 
effective July 1, 1998.

The veteran presented oral testimony at a video conference 
hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) in November 2000, a transcript of 
which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During the video conference hearing conducted before the 
undersigned in November 2000, the appellant's representative 
directed attention to the fact that, despite the March 1999 
VA examination report to the contrary, no radiographic 
studies of the appellant's ankles were undertaken in 
association with the examination.  The service representative 
further directed attention to the fact that there is service 
medical documentation of a May 1998 bone scan revealing what 
was diagnosed as degenerative joint disease of the ankles.  A 
review of the claims file discloses that the service 
representative is correct on both counts.

The Board's review of the March 1999 VA podiatry examination 
report discloses that the examiner provided a pertinent 
diagnosis of baseline mild bilaterally symmetric ankle 
instability without evidence of degenerative disease.  

Yet, as pointed out by the representative, while multiple 
radiographic studies of multiple body areas were undertaken 
in association with the examination, none of them involved 
either ankle.  Again, the service medical records contain a 
May 1998 bone scan report containing a diagnosis of 
degenerative joint disease of the ankles.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO has rated the appellant's 
bilateral ankle instability as noncompensable under 
diagnostic code 5271 which contemplates ankle motion.  
Moreover, the clinical findings reported on the VA March 1999 
podiatry examination do not address functional loss due to 
pain or due to flare-ups.  

The Board is of the opinion that a contemporaneous VA special 
orthopedic examination of the appellant with radiographic 
studies of the ankles, plus association with the claims file 
of any outstanding treatment records would materially assist 
in the adjudication of the claimant's appeal.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment of her service-connected 
bilateral ankle instability.  





After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A(b)(2).

3.  Following the above, the RO should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist for the purpose of 
ascertaining the current nature and 
extent of severity of her bilateral ankle 
instability.


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All further 
indicated special studies to include 
radiographic studies (with the 
appellant's consent) should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's bilateral 
ankle instability, in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  It is requested that the examiner 
provide explicit responses to the 
following questions:

(a) Does the bilateral ankle instability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the bilateral ankle instability 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, the examiner should comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation? If the 
severity of these manifestations cannot 
be quantified, the examiner must so 
state.


(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the 
bilateral ankle disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the bilateral ankle instability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the bilateral ankle 
instability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected bilateral ankle instability.  
If the functional impairment created by 
the nonservice-connected problem cannot 
be dissociated, the examiner should so 
state.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination may result in a denial of her 
claim.  Moreover, the governing 
regulation provides that failure to 
report without good cause for an 
examination in conjunction with a claim 
for an increased rating will result in 
the denial of the claim.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial compensable evaluation for 
bilateral ankle instability.  The RO 
should document the applicability of 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2000), and Fenderson v. West, 12 
Vet. App. 119 (1999), referable to 
initial grants of service connection and 
assignment of "staged" ratings.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


